Citation Nr: 0811073	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  99-15 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder. (PTSD)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
PTSD.  

In November 2002, the Board ordered that development be 
undertaken by the Board's Evidence Development Unit (EDU) 
under 38 C.F.R. § 19.9(a)(2) (2002). In August 2003, the 
Board remanded the case back for further notice and 
development consistent with the holding in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F. D 1339 (Fed. 
Cir. 2003).

The veteran requested a hearing before a Veterans Law Judge 
at the RO, but failed to report for the hearing which was set 
for a date in October 2005.


FINDINGS OF FACT

1. The veteran did not engage in combat with the enemy during 
military service.

2. The preponderance of the objective evidence is against 
finding a verifiable in-service stressor.

3. There is no diagnosis of PTSD linked to an independently 
verified in-service stressor.

4. The preponderance of the evidence is against establishing 
that post traumatic stress disorder is attributable to the 
veteran's military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act (VCAA) 
have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the appellant in July 2002 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain. VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations. VA 
informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned. 
After notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated in an October 2007 
supplemental statement of the case.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony. In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.

I. Background

The veteran contends that he has PTSD due to various vague 
and general stressors.  These include his being involved in 
an ambush where purportedly 60 percent of his fellow Marines 
were killed, and he was allegedly injured.  Moreover, he 
asserts that that a friend was killed in a separate event, 
however, he has not identified this person's name, or the 
circumstances surrounding his death.  He finally reports that 
as a security guard he was required to go with medivac teams 
to retrieve dead and wounded Marines.   

The service personnel records reveal that he served as a 
guard at the Da Nang Marine Air Base from October 1966 to 
October 1967.  He received no awards indicative of any combat 
service.  

Service medical records are silent as to any treatment for an 
injury due to purported combat service, or for any 
psychiatric conditions.  In September 1968, subsequent to his 
Vietnam service, the veteran was apparently beaten in a 
brawl.  The treating physician noted that he was belligerent 
and uncooperative, and appeared to be under the influence of 
alcohol.  A pertinent diagnosis was not offered.

The appellant's March 1969 separation examination revealed 
that the appellant was psychiatrically normal.

An October 1977 VA Medical Center discharge summary notes 
that the veteran reported a history of drinking since age 15.  
He reported a history of blackouts, depression, shakes, 
memory loss, and hallucinations.  He also described numerous 
arrests and hospitalizations.  The diagnosis was alcoholism.

In September 1977, the veteran filed a nonservice pension 
claim. His disabilities included alcoholism, liver damage, 
possible brain damage, and a nervous disorder.  The claim was 
denied.

A March 1994 VA examiner noted that the veteran reported 
developing certain ritualistic behavior as a child.  He also 
alleged a history of drinking since service, and not working 
in 10 years.  The diagnosis was obsessive compulsive 
disorder.

During an October 1997 VA examination the veteran reported 
performing helicopter maintenance security around Da Nang Air 
Base.  He also provided security for medivac missions. He 
reported suffering several traumatic events including mortar 
and rocket attacks, and a history of a drinking problem since 
service.  Following a mental status examination the appellant 
was diagnosed with post traumatic stress disorder.  

A February 1998 VA examination report noted that the veteran 
reported that taking orders was stressful for him, and that 
he had not worked since 1983.  Following a mental status 
examination the diagnoses were PTSD and alcohol dependence in 
remission.  The examiner opined that the "veteran has 
experienced an event that is outside the range of usual human 
experience and would be markedly distressing to almost 
anyone."

A March 1998 letter from the head of a VA Medical Center PTSD 
clinic noted the veteran had been treated in the program for 
several months and diagnosed PTSD.

In a March 1998 stressor statement the veteran reported being 
exposed to mortar and rocket attacks four to five times a 
week.  He reported serving with medivac teams which would 
pick up dead and wounded soldiers, and dismembered body 
parts. He reported that soldiers died in his arms. He further 
alleged that he was perfectly normal before Vietnam but began 
drinking heavily afterwards.

Several attempts at confirming the veteran's claimed 
stressors were undertaken.  In a February 2003 letter the 
Commandant of the Marine Corps informed the VA that the only 
casualty in the veteran's unit during his tour was a Marine 
Colonel who was found shot to death in his quarters due to 
nonhostile circumstances.  

A March 2003 response from the Marine Corps noted that they 
had no means to verify the veteran's reported stressors 
without knowing the dates of the occurrences or the names of 
casualties.  Further there was no evidence that the veteran 
participated in any combat.  His primary duty was as a guard 
and he was not part of any special operations.

VA Medical Center treatment records from September 1999 note 
that the veteran was admitted to an alcohol treatment 
program.  However several hours later he insisted on leaving.  
The examiner noted that the veteran had a history of 
alcoholism from 1959 to 1999 with periods of sobriety from 
1979 to 1984, and from 1990 to 1998.  The diagnoses were 
alcohol dependence and PTSD. 

The file contains extensive and duplicate copies of medical 
evidence and personnel records and documents.  The available 
evidence does not confirm any claimed stressor.

A review of command chronologies from the appellant's unit 
fails to reveal any evidence supporting the claim that he was 
exposed to hostile fire, dead bodies or that he participated 
in any medivac flights.

II. Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor. 38 C.F.R. § 3.304(f). If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. See 38 C.F.R. § 3.304(f)(1). The provisions of 38 
C.F.R. § 4.125(a) in turn require that a diagnosis of a 
mental disorder conform to the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th Edition (1994) (DSM IV).

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor. 
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors. See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993). 



III. Analysis

The veteran had active duty in Vietnam but there is no 
evidence that he served in combat, despite his claim to the 
contrary when seen for treatment or examination.  As he did 
not serve in combat and assuming, without conceding, that the 
diagnosis of PTSD is adequate there remains a need to 
corroborate the claimed stressors.  A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

It bears emphasis that the sufficiency of a stressor is a 
medical determination and is presumed by a medical diagnosis 
of PTSD.  Id.  Notably, the occurrence of a stressor is an 
adjudicatory determination.  "Credible supporting evidence" 
is necessary to verify noncombat stressors and be obtained 
from service records or other sources.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The record preponderates against finding that the veteran 
engaged in combat.  Therefore, the claimed stressors require 
independent corroboration.  Moreover, the diagnosis of PTSD 
must be based either on a claim of account of events during 
demonstrated combat status or on verified stressors.  The 
Board is not bound to accept any diagnosis not conforming to 
the DSM-IV criteria and no probative weight may be assigned 
to any diagnoses of PTSD based on the veteran's noncredible 
account of combat participation or unverified stressors.

The veteran has identified various vague stressors which were 
noted in his treatment records as well as in his various 
stressor statements.  Regarding his alleged involvement in an 
ambush where 60 percent of the Marines were killed and he was 
injured, and his claimed involvement with medivac teams to 
retrieve dead and wounded; there is no evidence in the 
official records of his involvement in any such incident.  In 
fact, in subsequent statements the appellant notes that he 
was not physically wounded in Vietnam.  In addition he 
alleged that a friend was killed in a separate event.  The 
records reveal the only member of his unit killed during his 
period of service in Vietnam was a Colonel who was found shot 
dead in his quarters.  The Vietnam casualty listing reveals 
that this was a nonhostile death, and the appellant has never 
asserted that the Colonel's death is responsible for his 
development of PTSD.

The appellant has not described any of the alleged events in 
sufficient detail such that a verification search by the 
United States Marine Corps Archives and Special Collections 
could be conducted.  The veteran has been specifically asked 
for additional information in an effort to assist him in 
identifying his alleged stressors.  He has failed to provide 
such information.  While VA is obligated to assist a claimant 
in the development of a claim, there is no duty on the VA to 
prove the claim. Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  "If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." Id.

Finally in its August 2003 remand, the Board attempted to 
verify that the appellant served as a rifleman with Hotel 
Company, 2nd Battalion, 8th Marines between November 1967 and 
May 1968, and as an armor man with Fox Company, 2nd 
Battalion, 8th Marines to justify his being awarded the 
Combat Action Ribbon. Upon a review of the veteran's 
personnel records it is revealed that he served in these 
units after returning from Vietnam.  Therefore no Combat 
Action Ribbon could have been awarded for his service at that 
time.

For the foregoing reasons, there is no credible corroborating 
evidence that the veteran was exposed to an in-service 
stressor.  In the absence of a verified stressor, diagnoses 
of PTSD are not sufficient to support the claim.  An opinion 
by a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of the stressor.  The Board is not required to 
accept an unsubstantiated diagnosis that PTSD had its origins 
in the veteran's service. West v. Brown, 7 Vet. App. 70, 78 
(1994).

Since the veteran's claimed stressors have not been verified, 
any diagnosis of PTSD was based on an unsubstantiated history 
that is inadequate for rating purposes, and may not be relied 
upon by the Board. Id.   

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


